Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-6474 Dreyfus Growth and Income Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 10/31/08 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Growth and Income Fund, Inc. ANNUAL REPORT October 31, 2008 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 8 Statement of Investments 14 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 17 Financial Highlights 18 Notes to Financial Statements 25 Report of Independent Registered Public Accounting Firm 26 Important Tax Information 27 Board Members Information 30 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Growth and Income Fund, Inc. The Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this annual report for Dreyfus Growth and Income Fund, Inc., covering the 12-month period from November 1, 2007, through October 31, 2008. These are difficult times for equity investors. A credit crunch that began in early 2007 has developed into a full-blown global financial crisis, recently resulting in the failure of several major financial institutions and prompting a massive government rescue effort. Meanwhile, the U.S. economic slowdown has gathered momentum,depressing investor sentiment, consumer confidence and business investment.These factors undermined returns in most stock market sectors, particularly financial companies and businesses that tend to be more sensitive to economic trends. The depth and duration of the economic downturn will depend on how quickly the financial system can be stabilized.We believe that the Temporary Guarantee Program for Money Market Funds and the $700 billion rescue package intended to promote greater liquidity in the financial markets meet several critical requirements for addressing todays financial stresses, and we expect these measures to contribute to a more orderly deleveraging process. However, recuperation from the financial crisis is likely to take time. In the meantime, we encourage you to keep in touch with your financial advisor and maintain a long-term and disciplined perspective to investing. Indeed, we already are seeing some positive signs, including a likely peak in global inflationary pressures, a bottoming of the U.S. dollar, attractive valuations among fundamentally sound companies and a large pool of worldwide financial liquidity that could be deployed gradually as the economic cycle turns. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Ch ief Executive Officer The Dreyfus Corporation November 17, 2008 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2007, through October 31, 2008, as provided by John Jares, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended October 31, 2008, Dreyfus Growth and Income Fund produced a total return of 38.95% . 1 This compares with the funds benchmark, the Standard & Poors 500 Composite Stock Price Index (S&P 500 Index), which produced a total return of 36.08% for the same period. 2 The Russell 1000 Growth Index, which more closely reflects the funds current composition, returned 36.95% for the period. 3 The reporting period was plagued by a domestic economic slowdown and an intensifying financial crisis that derailed investor confidence and fueled sharp stock market declines. The fund produced lower returns than its primary benchmark, mainly due to disappointments stemming from our security selection and sector allocation strategies in the information technology and energy sectors. The Funds Investment Approach The fund seeks long-term capital growth, current income and growth of income consistent with reasonable investment risk by investing primarily in domestic and foreign stocks.The portfolio managers create a broadly diversified portfolio for the fund that includes a blend of growth and dividend-paying stocks. In choosing securities, the portfolio managers use a growth style of investing as well as focusing on dividend paying stocks and other investments and investment techniques that provide income.The funds investment process is designed to provide investors with investment exposure to sector weightings and risk characteristics similar to those of the S&P 500 Index. The portfolio managers choose stocks through a disciplined investment process that combines computer modeling techniques, bottom-up fundamental analysis and risk management. In selecting securities, the portfolio managers seek companies that possess some or all of the following characteristics: growth of earnings potential; operating margin improvement; revenue growth prospects; business improvement; good business fundamentals; dividend yield consistent with the funds strategy pertaining to income; value, or how a stock is priced relative to its perceived intrinsic worth and healthy financial profile, which measures the financial well-being of the company. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Economic Downturn Derailed Stock Markets A U.S. economic downturn and the intensification of turmoil in global credit markets were the primary drivers of negative stock market performance over the reporting period.Tighter credit conditions, sluggish consumer spending, rising unemployment and higher energy costs took their toll on companies across a broad range of market sectors. Although aggressive efforts by the Federal Reserve Board and, later in the reporting period, falling commodity prices appeared at times to stabilize financial markets, economic and credit conditions continued to deteriorate. By the reporting periods end, the financial crisis had resulted in the failures of several large financial institutions, which prompted the federal government to intervene with a massive rescue effort in an attempt to thaw frozen credit markets. Technology and Energy Sectors Detracted from Returns Investor concerns regarding sluggish consumer and business spending forced stock prices of the funds information technology holdings, including technology giants Microsoft and Cisco Systems, to decline over the reporting period. Silicon wafer producer MEMC Electronic Materials suffered from ongoing operating problems and concerns surrounding customers ability to finance future projects, while video-game software manufacturer Electronic Arts was hurt by restructuring efforts, game-release delays and currency devaluation. Despite the success of its innovative products, Apple declined due to reduced earnings guidance and rumors regarding the health of its CEO.
